                                                                                                Case 2:21-cv-00207-JCM-DJA Document 17
                                                                                                                                    19 Filed 04/14/21
                                                                                                                                             04/16/21 Page 1 of 3



                                                                                     1    CHRISTENSEN JAMES & MARTIN, CHTD.
                                                                                     2    Evan L. James, Esq. (7760)
                                                                                          Laura J. Wolff, Esq. (6869)
                                                                                     3    7440 W. Sahara Ave.
                                                                                     4    Las Vegas, NV 89117
                                                                                          (702)255-1718
                                                                                     5    Attorneys for Lillian Babcock
                                                                                     6                         UNITED STATES DISTRICT COURT
                                                                                     7                             DISTRICT OF NEVADA

                                                                                     8    LILLIAN BABCOCK, an individual,             Case No.: 2-21-cv-00207-JCM-DJA
                                                                                     9                              Plaintiff,
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                     10   vs.                                         STIPULATION AND ORDER TO
CHRISTENSEN JAMES & MARTIN, CHTD.

                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11   STATE OF NEVADA, ex rel., BOARD             DISMISS CERTAIN CLAIMS
                                                                                          OF REGENTS of the NEVADA                    AGAINST COLLEGE OF
                                                                                     12                                               SOUTHERN NEVADA
                                                                                          SYSTEM OF HIGHER EDUCATION,
                                                                                     13   on behalf of the COLLEGE OF
                                                                                     14
                                                                                          SOUTHERN NEVADA; and RICARDO
                                                                                          VILLALOBOS, an individual,
                                                                                     15
                                                                                                                    Defendants.
                                                                                     16
                                                                                     17          Plaintiff and State of Nevada, ex rel., Board of Regents of the System of
                                                                                     18   Higher Education, on behalf of the College of Southern Nevada (“CSN”) hereby
                                                                                     19   stipulate to dismiss with prejudice the Fourth (Negligence) and Fifth (Intentional
                                                                                     20   Infliction of Emotional Distress) Claims asserted in the First Amended Complaint
                                                                                     21   (ECF No. 5) against CSN. This stipulation is based upon CSN’s argument asserted
                                                                                     22   in its Motion to Dismiss (ECF No. 12) that the said claims are subject to dismissal
                                                                                     23   under the Eleventh Amendment of the Constitution of the United States. As such,
                                                                                     24   Plaintiff and CSN stipulate to the Court granting CSN’s Motion with prejudice on
                                                                                     25   those grounds.
                                                                                     26
                                                                                     27
         Case 2:21-cv-00207-JCM-DJA Document 17
                                             19 Filed 04/14/21
                                                      04/16/21 Page 2 of 3




1

2         Dated this 14th day of April 2021.
3
     CHRISTENSEN JAMES & MARTIN           COLLEGE OF SOUTHERN NEVADA
4                                         OFFICE OF GENERAL COUNSEL
5    By: /s/ Evan L. James
                                          By: /s/ Lynda P. King
     Evan L. James, Esq. (7760)
6                                         James J. Martines, Esq. (9386)
     Laura J. Wolff, Esq. (6869)
                                          Lynda P. King, Esq. (7047)
7    7440 W. Sahara Avenue
                                          6375 W Charleston Blvd. (WCE 310)
     Las Vegas, Nevada 89117
8                                         Las Vegas, Nevada 89146
     Tel: (702) 255-1718
                                          Tel: (702) 651-7488
9    Fax: (702) 255-0871
                                          Email: james.martines@csn.edu
     Email: elj@cjmlv.com
10                                        Email: lynda.king@csn.edu
     Email: ljw@cjmlv.com
                                          Attorneys for CSN
11   Attorneys for Plaintiffs
12

13                                       It is so ORDERED April 16, 2021.
14
                                         ______________________________
15
                                         United States District Court Judge
16                                       James C. Mahan
17

18

19

20

21

22

23

24

25

26
27


                                               -2-
         Case 2:21-cv-00207-JCM-DJA Document 17
                                             19 Filed 04/14/21
                                                      04/16/21 Page 3 of 3




1                            CERTIFICATE OF SERVICE
2         I am an employee of Christensen James & Martin and caused a true and correct
3    copy of the foregoing document to be served in the following manner on the date it
4    was filed with the Court’s ECF System.
5    9    ELECTRONIC SERVICE: Through service upon the following emails:
6

7
          Anthony Golden, Esq.
          agolden@garggolden.com
8         clee@garggolden.com
9          Lynda P. King, Esq.
10         lynda.king@csn.edu
11                                        CHRISTENSEN JAMES & MARTIN
12                                        By: /s/ Evan L. James
                                            Evan L. James
13                                          Attorneys for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26
27


                                              -3-
